Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-19-00810-CR

                                        Aaron Michael ROGERS,
                                               Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                     From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. A16381
                          Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 29, 2020

DISMISSED FOR WANT OF JURISDICTION

           On June 27, 2019, appellant Aaron Michael Rogers was convicted of unlawful possession

of a firearm by a felon. Because Rogers did not file a motion for new trial, the notice of appeal

was due by July 29, 2019. 1 See TEX. R. APP. P.26.2(a)(1). A notice of appeal was not filed until

September 6, 2019, and appellant did not timely file a motion for extension of time to file the

notice of appeal. See id. R. 26.3.



1
 The notice of appeal was originally due by July 27, 2019, but because that day fell on a Saturday, the deadline
extended to Monday, July 29, 2019. See TEX. R. APP. P. 4.1(a).
                                                                                     04-19-00810-CR


       We ordered Rogers to file a written response showing cause why we should not dismiss

this appeal for want of jurisdiction by December 23, 2019. See Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996) (holding that timely notice of appeal is necessary to invoke court of

appeals’ jurisdiction). We advised Rogers that if no satisfactory response was filed within the time

provided, we would dismiss the appeal for want of jurisdiction.

       Rogers’s appointed appellate counsel filed a response, stating the notice of appeal was

untimely, and there is nothing in the record that would have extended the time to file the notice of

appeal. We therefore dismiss the appeal for want of jurisdiction. See id.; see also Ater v. Eighth

Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of habeas corpus

pursuant to article 11.07 of the Texas Code of Criminal Procedure governs out-of-time appeals

from felony convictions).

                                                  PER CURIAM

Do Not Publish




                                                -2-